—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Westchester County (Donovan, J.), entered November 22, 2000, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff sustained injuries, including a broken nose, when, in the course of playing touch football with a frisbee as part of a physical education class at Mamaroneck High School, another player collided with him.
Contrary to the plaintiff’s contention, the alleged inadequate supervision by the defendant’s employee was not a proximate cause of the plaintiff’s injuries. Rather, the injuries were the result of a spontaneous and unforeseeable act committed by a fellow high school student when the two collided in an attempt to catch the frisbee (see, Organ v Yorktown Cent. School Dist., 269 AD2d 374; Buckvar v Syosset Cent. School Dist., 148 AD2d 409). Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.